     USDC IN/ND case 2:17-cv-00269-JTM document 65 filed 02/12/21 page 1 of 7


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

ERNESTO CALVILLO,                           )
                                            )
                      Plaintiff,            )
                                            )
        v.                                  )        No. 2:17 CV 269
                                            )
MENARD, INC.,                               )
                                            )
                      Defendant.            )

                                   OPINION and ORDER

        This matter is before the court on defendant Menard, Inc.’s motion for summary

judgment. (DE # 54.) For the reasons that follow, defendant’s motion will be denied.

I.      BACKGROUND

        On September 24, 2015, plaintiff Ernesto Calvillo and his nephew visited a

Menards store owned and operated by defendant. (DE # 61-3 at 7, 9, 12.) While plaintiff

and his nephew were looking at different lawnmowers, plaintiff leaned forward on the

display to get a closer look at one of the lawnmowers, and a nail punctured his hand.

(DE # 56-4 at 10.) Plaintiff’s nephew did not see the incident occur, but he did hear

plaintiff yell “ouch” or “ow.” (DE # 61-3 at 13-14.) Plaintiff’s nephew saw plaintiff pull

his hand back and rub it. (Id. at 14.) Plaintiff told his nephew that something in the

artificial grass turf on the display had stabbed him. (Id. at 14-15.) Plaintiff’s nephew saw

a two-inch long nail sticking out of the display turf. (Id. at 14.) Plaintiff also looked at

the display and saw a nail that was a couple of inches long, sticking out of the green

artificial turf on the display. (DE # 56-4 at 13.)
   USDC IN/ND case 2:17-cv-00269-JTM document 65 filed 02/12/21 page 2 of 7


        A store manager, Michael Vukobratovich, was called over to speak to plaintiff.

(DE # 56-6 at 4-5.) Plaintiff told the manager, “something stabbed my hand . . . the nail

there stabbed my hand.” (DE # 61-3 at 16, 17.) According to plaintiff, the manager

looked at the nail and eventually was able to break it off of the display. (DE # 61-3 at 16;

61-4 at 59-60.) The manager instructed plaintiff to file a report, and he escorted plaintiff

and his nephew to the front of the store. (DE # 61-3 at 17.) The manager left with the

nail. (Id. at 18.)

        The manager has a different account. According to the manager, after escorting

plaintiff to the front of the store, the manager went to examine the display and he found

two or three staples, but never discovered any nails. (DE # 56-6 at 9, 19.)

        The manager testified that the lawnmower display was on a raised surface and is

created by a Menards employee. (DE # 61-1 at 3-4.) The lawnmowers sit on artificial

grass, which is fastened to plywood. (DE # 56-6 at 6-7.) Generally, the artificial grass is

stapled to the plywood via a staple gun. (Id. at 9.) Sometimes, when constructing the

display, a Menards employee will “staple up” to fasten the artificial grass to the

plywood. (Id. at 7.) Customers routinely lean on these displays. (DE # 61-1 at 5-6; DE #

61-2 at 4.) The manager testified that he did not think that nails were used to fasten the

turf. (DE # 56-6 at 9.)

        As a result of this incident, plaintiff filed the instant action against defendant,

alleging negligence. (DE # 1.) Defendant now moves for summary judgment. (DE # 56.)

Defendant argues that plaintiff has failed to produce any evidence that would allow a


                                               2
      USDC IN/ND case 2:17-cv-00269-JTM document 65 filed 02/12/21 page 3 of 7


reasonable jury to conclude that defendant breached any duty it had to plaintiff. (Id.)

Defendant specifically argues that the evidence demonstrates that defendant did not

have notice of the condition at issue, and plaintiff cannot establish that defendant

would have discovered the condition through the exercise of reasonable care. (Id.) This

matter is fully briefed and is ripe for ruling.

II.      LEGAL STANDARD

         Federal Rule of Civil Procedure 56 requires the entry of summary judgment, after

adequate time for discovery, against a party “who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that

party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986). In responding to a motion for summary judgment, the non-moving party must

identify specific facts establishing that there is a genuine issue of fact for trial. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986); Palmer v. Marion County, 327 F.3d 588, 595

(7th Cir. 2003). In doing so, the non-moving party cannot rest on the pleadings alone,

but must present fresh proof in support of its position. Anderson, 477 U.S. at 248;

Donovan v. City of Milwaukee, 17 F.3d 944, 947 (7th Cir. 1994). A dispute about a material

fact is genuine only “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson, 477 U.S. at 248. If no reasonable jury could find for

the non-moving party, then there is no “genuine” dispute. Scott v. Harris, 550 U.S. 372,

380 (2007).




                                               3
   USDC IN/ND case 2:17-cv-00269-JTM document 65 filed 02/12/21 page 4 of 7


       The court’s role in deciding a summary judgment motion is not to evaluate the

truth of the matter, but instead to determine whether there is a genuine issue of triable

fact. Anderson, 477 U.S. at 249-50; Doe v. R.R. Donnelley & Sons Co., 42 F.3d 439, 443 (7th

Cir. 1994). In viewing the facts presented on a motion for summary judgment, a court

must construe all facts in a light most favorable to the non-moving party and draw all

legitimate inferences and resolve all doubts in favor of that party. NLFC, Inc. v. Devcom

Mid-Am., Inc., 45 F.3d 231, 234 (7th Cir. 1995).

III.   ANALYSIS

       Plaintiff’s claim against defendant is based on a negligence theory of premises

liability under Indiana law. “To prevail on a claim of negligence, a plaintiff is required

to prove: (1) a duty owed by the defendant to the plaintiff; (2) a breach of that duty by

the defendant; and (3) an injury to the plaintiff proximately caused by the breach.” Ford

Motor Co. v. Rushford, 868 N.E.2d 806, 810 (Ind. 2007).

       To determine what duty defendant owed plaintiff, the court must look to

plaintiff’s status as a visitor: trespasser, licensee, or invitee. Waldon v. Wal-Mart Stores,

Inc., Store No. 1655, 943 F.3d 818, 821-22 (7th Cir. 2019). Here, plaintiff’s status as a

visitor at Menards was that of an invitee. See Burrell v. Meads, 569 N.E.2d 637, 642 (Ind.

1991) (a person who is invited to enter or remain on land for a purpose directly or

indirectly connected with business dealings with the possessor of the land is a business

invitee); Waldon, 943 F.3d at 822 (citing Burrell). The parties agree that at the time of his

injury, plaintiff was a business invitee of Menards.


                                               4
   USDC IN/ND case 2:17-cv-00269-JTM document 65 filed 02/12/21 page 5 of 7


       “Under Indiana premises-liability law, a landowner owes a business invitee ‘a

duty to exercise reasonable care for their protection while they remain[] on the

premises.’” Waldon, 943 F.3d at 822 (quoting Schulz v. Kroger Co., 963 N.E.2d 1141, 1144

(Ind. Ct. App. 2012)). Indiana has adopted the Restatement (Second) of Torts § 343

(1965) for purposes of delineating this duty. Id. at n.4.

       A possessor of land is subject to liability for physical harm caused to his
       invitees by a condition on the land if, but only if, he

       (a) knows or by the exercise of reasonable care would discover the
       condition, and should realize that it involves an unreasonable risk of harm
       to such invitees, and

       (b) should expect that they will not discover or realize the danger, or will
       fail to protect themselves against it, and

       (c) fails to exercise reasonable care to protect them against the danger.

Restatement (Second) of Torts § 343. With regard to the second element, “[t]his is an

objective standard, focusing on whether a reasonable person would realize the danger

and protect himself or herself from the danger.” Maurer v. Speedway, LLC, 774 F.3d 1132,

1137 (7th Cir. 2014) (citing Smith v. Baxter, 796 N.E.2d 242, 244 (Ind. 2003)).

       After a thorough review of the parties’ arguments and the record, the court

concludes that the evidence, viewed in a light most favorable to plaintiff, reveals

genuine issues of material fact. For example, it remains genuinely disputed: whether

plaintiff was injured by a nail or by a staple; whether defendant created the condition

that injured plaintiff; whether defendant should have expected that an invitee such as

plaintiff would not discover the danger or would fail to protect themselves against it;


                                              5
   USDC IN/ND case 2:17-cv-00269-JTM document 65 filed 02/12/21 page 6 of 7


and whether defendant failed to exercise reasonable care to prevent plaintiff from

becoming injured. It is up to a fact-finder, and not this court, to assess the credibility of

the competing evidence. Because these material facts, and others, remain disputed,

defendant is not entitled to summary judgment, and its motion must be denied.

       Defendant relies on Waldon, supra, in support of its argument that plaintiff can

only speculate that defendant had notice of the dangerous condition. While Waldon is

distinguishable in many respects, the most important difference is that in Waldon there

was affirmative evidence that the area where plaintiff fell had been inspected minutes

before plaintiff’s fall and, at that time, the condition did not exist. 943 F.3d at 822-23.

Therefore, there could be no reasonable inference that defendant had actual or

constructive knowledge of the dangerous condition. Id. at 823.

       The allegations in this case are entirely different. In this case, plaintiff alleges that

the condition was created by defendant. Under Indiana law, a defendant is properly

charged with actual knowledge of a dangerous condition when that condition was

created by an act of one of its employees, and that employee was acting within the

scope of his or her employment. Wal-Mart Stores, Inc. v. Blaylock, 591 N.E.2d 624, 628

(Ind. Ct. App. 1992). Plaintiff has pointed to evidence sufficient to support a reasonable

inference that the nail was part of the construction of the display, and thus defendant

could be charged with actual knowledge of the condition.




                                               6
   USDC IN/ND case 2:17-cv-00269-JTM document 65 filed 02/12/21 page 7 of 7


       Finally, defendant has requested a hearing. Given the disputed questions of fact,

the court finds that a hearing would not aid the court in resolving the pending motion.

The motion for hearing will be denied.

IV.    CONCLUSION

       For these reasons, the court DENIES defendant Menard, Inc.’s motion for

summary judgment. (DE # 54.) The court also DENIES defendant’s motion for hearing

(DE # 55), and defendant’s motion for summary ruling. (DE # 58.) The court ORDERS

the parties to file a joint status report regarding their willingness to engage in a

settlement conference before a Magistrate Judge by February 26, 2021. A trial date will

be set under a separate order.

                                           SO ORDERED.

       Date: February 12, 2021
                                           s/James T. Moody
                                           JUDGE JAMES T. MOODY
                                           UNITED STATES DISTRICT COURT




                                              7
